Case: 2:20-cv-04901-ALM-CMV Doc #: 61 Filed: 03/11/21 Page: 1 of 6 PAGEID #: 2327




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 AUTUMN COURT OPERATING
 COMPANY, LLC, et al.,

                        Plaintiffs,
                                                          Civil Action 2:20-cv-4901
        v.                                                Chief Judge Algenon L. Marbley
                                                          Magistrate Judge Chelsey M. Vascura

 HEALTHCARE VENTURES OF OHIO,
 LLC, et al.,

                        Defendants.




                                      OPINION AND ORDER

       This case arises out of a dispute over funds provided by the U.S. Department of Health

and Human Services and the State of Ohio under the federal Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”) to Defendants, which, until recently, operated the

Plaintiff skilled nursing facilities. This matter is before the Court on Plaintiffs’ Motion for Leave

to File Second Amended Verified Complaint (ECF No. 51). For the following reasons,

Plaintiff’s Motion (ECF No. 51) is GRANTED.

                                      I.    BACKGROUND

       Plaintiffs commenced this action in the Court of Common Pleas for Franklin County,

Ohio, on September 16, 2020. (Compl., ECF No. 4.) Defendants timely removed the action to

this Court on September 18, 2020 (ECF No. 1), and Plaintiffs filed a motion for temporary

restraining order on September 21, 2020 (ECF No. 5), which was denied on September 24, 2020

(ECF No. 12). After Plaintiffs amended their Complaint as a matter of right on September 22,
Case: 2:20-cv-04901-ALM-CMV Doc #: 61 Filed: 03/11/21 Page: 2 of 6 PAGEID #: 2328




2020 (ECF No. 8) and filed an amended motion for preliminary injunction with leave of Court

on September 28, 2020 (ECF No. 21), the Court denied Plaintiff’s motion for preliminary

injunction on February 1, 2021 (ECF No. 54). On January 25, 2021, the Preliminary Pretrial

Order’s deadline for motions to amend the pleadings (ECF No. 37), Plaintiffs filed the present

Motion for Leave to File Second Amended Verified Complaint (ECF No. 51). Defendants filed

their memorandum in opposition on February 15, 2021 (ECF No. 57). Plaintiffs have not filed a

reply and their time to do so has now expired.

       Plaintiffs’ Motion seeks leave to file a Second Amended Complaint in order to assert new

claims relating to a second distribution of CARES Act funds received by Defendants.

Defendants argue that Plaintiffs could have asserted these new claims at the outset of the case

and have not justified their delay, and that Plaintiffs’ proposed amendments are futile.

                               II.     STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 15(a)(2), the Court should “freely give leave” for

a party to amend its pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “The thrust of

Rule 15 is to reinforce the principle that cases should be tried on their merits rather than the

technicalities of pleadings.” Teft v. Seward, 689 F.2d 637, 639 (6th Cir. 1982) (citations

omitted); Oleson v. United States, 27 F. App’x 566, 569 (6th Cir. 2001) (internal quotations

omitted) (noting that courts interpret the language in Rule 15(a) as conveying “a liberal policy of

permitting amendments to ensure the determination of claims on their merits”). “Nevertheless,

leave to amend ‘should be denied if the amendment is brought in bad faith, for dilatory purposes,

results in undue delay or prejudice to the opposing party, or would be futile.’” Carson v. U.S.

Office of Special Counsel, 633 F.3d 487, 495 (6th Cir. 2011) (quoting Crawford v. Roane, 53

F.3d 750, 753 (6th Cir. 1995)). A court may deny a motion for leave to amend for futility if the

amendment could not withstand a motion to dismiss. Riverview Health Inst. LLC v. Med. Mut. of
                                                  2
Case: 2:20-cv-04901-ALM-CMV Doc #: 61 Filed: 03/11/21 Page: 3 of 6 PAGEID #: 2329




Ohio, 601 F.3d 505, 512 (6th Cir. 2010); Midkiff v. Adams Cnty. Reg’l Water Dist., 409 F.3d

758, 767 (6th Cir. 2005).

                                        III.    ANALYSIS

       Plaintiffs seek leave to amend their complaint to add new claims arising out of a second

distribution of CARES Act funds received by the Defendants. Plaintiffs argue that Defendants

should have turned over the second distribution to Plaintiffs, or at the very least, should have

notified Plaintiffs of the distribution under the parties’ Sublease. (Mot. 3, ECF No. 51.)

       Defendants argue that Plaintiffs have been dilatory in asserting these new claims, because

Plaintiffs assert in other pleadings that they have been monitoring Defendants’ bank accounts

and therefore should have been aware of the second CARES Act distribution in Fall of 2020

when Defendants received it. (Mem. in Opp’n 2–3, ECF No. 57.) Further, the Office of Budget

and Management announced these distributions to nursing facilities in July 2020, which also

should have put Plaintiffs on notice that Defendants would receive these funds even prior to the

filing of the original Complaint. (Id. at 3.) Plaintiffs did not file a reply; therefore, Defendants’

contention that these claims could have been asserted earlier stands unrebutted.

       However, delay alone does not justify denial of leave to amend. Morse v. McWhorter,

290 F.3d 795, 800 (6th Cir. 2002); see also Moore v. Paducah, 790 F.2d 557, 562 (6th Cir. 1986)

(reversing the district court’s denial of a motion for leave to amend, concluding that, while there

was undue delay, the prejudice was so slight that “rejection of the amendment would preclude

[the] plaintiff’s opportunity to be heard on the merits on facts which [were] well known to the

parties and which were pleaded at the outset”); Shy v. Navistar Int’l Corp., 781 F.3d 820, 830

(6th Cir. 2015) (“In the context of a motion to amend a complaint, delay alone, . . . without any

specifically resulting prejudice, or any obvious design by dilatoriness to harass the opponent,

should not suffice as reason for denial.”) (internal citations omitted). Thus, although Plaintiffs
                                                  3
Case: 2:20-cv-04901-ALM-CMV Doc #: 61 Filed: 03/11/21 Page: 4 of 6 PAGEID #: 2330




may have been able to assert their claims related to the second CARES Act distribution as far

back as seven months ago, some showing of prejudice is required to deny leave to amend under

Rule 15(a).

       Defendants have not made this showing of prejudice. It is true that Defendants have

already expended significant time and effort defending against Plaintiff’s existing claims and

their motion for preliminary injunction. But given that discovery does not close until July 1,

2021, and dispositive motions are not due until August 2, 2021, Defendants still have time to

conduct discovery and file any dispositive motions in relation to these new claims. Further, the

parties have not previously requested an extension of the case schedule and, if Defendants find

they need additional time for discovery in light of the new claims, the undersigned would be

inclined to grant a reasonable extension. Finally, given Plaintiffs’ position with regard to the

first CARES Act distribution, it seems to have been reasonably foreseeable on Defendants’ part

that Plaintiffs would seek to assert claims arising out of the second CARES Act distribution,

which also weighs against a finding of prejudice. See WEL Companies, Inc. v. Haldex Brake

Prod. Corp., 467 F. Supp. 3d 545, 554 (S.D. Ohio 2020) (finding “no significant prejudice” to

Defendants when they were aware of possibility of the amendment); Moore, 790 F.2d at 562

(noting only “slight prejudice” when facts underlying the amendment were “well known to the

parties and [ ] were pleaded at the outset”).

       Defendants further contend that Plaintiffs’ amendments are asserted in bad faith because

they are “now trying to the change their case theory and raise a claim that existed the day they

filed this lawsuit.” (Mem. in Opp’n 10–11, ECF No. 57.) They further rely on case law finding

bad faith based on a plaintiff’s “repeated failure to cure deficiencies by previous amendment.”

Id. (citing Tolliver v. Noble, No. 2:16-CV-1020, 2020 WL 7416945, at *1 (S.D. Ohio Dec. 18,



                                                 4
Case: 2:20-cv-04901-ALM-CMV Doc #: 61 Filed: 03/11/21 Page: 5 of 6 PAGEID #: 2331




2020), report and recommendation adopted, 2021 WL 210450 (S.D. Ohio Jan. 21, 2021). But as

Plaintiffs propose to amend their pleadings for only the second time, they cannot have failed

“repeatedly” to cure deficiencies in prior amendments. Absent other demonstration of bad faith

by Defendants, the undersigned does not find that Plaintiffs seek to file the Second Amended

Complaint in bad faith.

        Finally, Defendants argue that Plaintiffs’ proposed amendment is futile. Because

“denying a motion for leave to amend on grounds that the proposed [amended pleading] is

legally insufficient is, at least indirectly, a ruling on the merits” of the claims presented in the

complaint, this Court has recognized the “conceptual difficulty presented” when a Magistrate

Judge, who cannot by statute ordinarily rule on a motion to dismiss, is ruling on such a motion.

Durthaler v. Accounts Receivable Mgmt., Inc., 2:10-cv-1068, 2011 WL 5008552, at *4 (S.D.

Ohio Oct. 20, 2011) (recognizing the “conceptual difficulty presented”); 28 U.S.C.

§ 636(b)(1)(A) (“[A] judge may designate a magistrate judge to hear and determine any pretrial

matter pending before the court, except a motion . . . to dismiss for failure to state a claim upon

which relief can be granted . . . .”).

        In light of this procedural impediment, the Court concludes that the better course would

be to permit Plaintiffs to amend their complaint with the understanding that Defendants are free

to challenge the Second Amended Complaint through a motion to dismiss. See Durthaler, 2011

WL 5008552 at *4 (“[I]t is usually a sound exercise of discretion to permit the claim to be

pleaded and to allow the merits of the claim to be tested before the District Judge by way of a

motion to dismiss.”); Morse/Diesel, Inc. v. Fidelity & Deposit Co. of Md., 715 F. Supp. 578, 581

(S.D.N.Y. 1989) (“The trial court has the discretion to grant a party leave to amend a complaint,

even where the amended pleading might ultimately be dismissed.”).



                                                   5
Case: 2:20-cv-04901-ALM-CMV Doc #: 61 Filed: 03/11/21 Page: 6 of 6 PAGEID #: 2332




                                    IV.     DISPOSITION

       In sum, for the reasons set forth above, Plaintiffs’ Motion for Leave to File Second

Verified Amended Complaint (ECF No. 51) is GRANTED. The Clerk is DIRECTED to file on

the docket Plaintiffs’ Second Amended Complaint, attached to its Motion as Exhibit A (ECF

Nos. 51-1 and 51-2).

       IT IS SO ORDERED.



                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                6
